ON REHEARING.
RICE, 'J.
A rehearing was granted in this case, and another argument thereof has been heard.
Upon reconsideration we have reached the conclusion that the construction of Rev. Codes, see. 4427, as amended Sess. Laws, 1911, chap. 229, p. 781, announced in the original opinion, is not in harmony with the legislative intent in enacting the amendment. The amended section reads as follows:
“The instruction of the court to the jury, the refusal to give requested instructions where such refusal is noted in writing by the judge or court, the verdict of the jury, any interlocutory order, ruling or decision appearing ■ upon the records and files in the action or minutes of the court, the final decision in an action or proceeding, an order or decision made in the absence of a party, and rulings, orders and decisions upon objections to evidence or any contested proceedings at a trial reported in the stenographer’s notes of the evi-' dence and proceedings upon a trial are deemed excepted to. Rulings, orders and decisions appearing upon the records, files or minutes need not, unless desired by the party objecting thereto, be embodied in a bill of exceptions, but the same *94appearing in the records, files or minutes may be reviewed upon appeal as though settled in such bill of exceptions.”
This section, before amendment, enumerated a large number of rulings, orders and decisions, and provided that they should be deemed excepted to. Instead of the enumeration of the various rulings and orders which shall be deemed excepted to, the revised section provides that any interlocutory order, ruling or decision appearing upon the records and files in the action, or minutes of the court, shall be deemed excepted to.
In construing a statute, the purpose is to ascertain and give effect to the intent of the legislature. (36 Cyc. 1106.) It is also said that “the rule that statutes in pari materia should be construed together applies with peculiar force to statutes passed at the same session of the legislature.” (36 Cyc. 1151.)
The 1911 session o.f the legislature enacted laws providing a new method of preparing and serving records on appeal from district courts to this court, and methods of appellate procedure and practice were changed in some other respects also. After carefully considering this class of legislation, enacted by that session of the., legislature, we are led to the conclusion that it was the intention of the legislature to render the preparation of records and transcripts to this court less technical, and perhaps in some instances to broaden the scope of review on appeal. We should, therefore, construe section 4427, as amended, in such manner as to accomplish the same purposes.
The word “interlocutory,” as applied to rulings and orders by the trial court, has been variously defined. In order to give effect to the legislative intent, however, we now decide that the word “interlocutory,” as used in section 4427, as amended, should be given its broadest meaning, and should be held to refer to all orders, rulings and decisions made by the trial court from the inception of an action to its final determination. We are not without authority in so holding, especially where we are considering the word in its relation to appellate procedure.
*95In Pfeiffer et al. v. Crane, 89 Ind. 485, it is said:
“The distinction is between final judgments and interlocutory judgments. A final judgment is the ultimate determination of the court upon the whole matter in controversy in the action. An order of the court, made in the progress of the cause, requiring something to be done or observed, but not determining the controversy, is an interlocutory order, and is sometimes called an interlocutory judgment.”
See, also, Western Union Tel. Co. v. Locke, 107 Ind. 9, 7 N. E. 579.
In the case of Keifer v. Reichert, 93 Md. 97, 48 Atl. 460, it was held that an order by the trial judge that a petition and order of the court for a rehearing be filed by the clerk mine pro tunc was in the nature of an interlocutory order. The court said:
“The order here appealed from is not a final decree; nor is it ‘an order in the nature of a final decree.’ It is merely an interlocutory order- — an intermediate step in the proceedings — looking to final action by the court upon the matter embraced in the petition upon which the order was passed.”
In Smith v. Sahler, 1 Neb. 310, it is said:
“When no further action of the court is required to dispose of the cause pending, it is final. When a cause is retained for further action, as in this ease, it is interlocutory. ’ ’ Upon the petition for rehearing in this case having been granted, appellants filed a waiver and withdrawal of the second specification of error, as set forth in their brief, to the effect that the court erred in sustaining in. part the motion to strike certain parts of the complaint. We see no reason why appellants should not be permitted so to do.
This leaves for consideration only the question as to whether the court erred in sustaining the demurrer to the complaint after striking portions thereof. On this question we adhere to the views expressed in the original opinion.
The judgment of the lower court dismissing the action is reversed, and the cause is remanded with instructions to overrule the demurrer. Costs awarded to appellants.
Morgan, C. J., and Budge, J., concur.